Citation Nr: 1041893	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, dysthymic disorder, and alcohol 
dependence (PTSD), currently rated 70 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling.

3.  Entitlement to an effective date earlier than May 31, 2005, 
for the grant of service connection for PTSD.

4.  Entitlement to service connection for a heart disability to 
include as secondary to the service connected PTSD. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 and subsequent rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). The Veteran was awarded total disability 
rating due to individual unemployability (TDIU), effective 
September 2006, the date the claim was received.  

The issue of entitlement to service connection for a heart 
disability to include as secondary to the service connected PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of total 
occupational and symptoms manifested by almost total social 
isolation and withdrawal; sleep impairment, to include 
nightmares; flashbacks; irritability; and suicidal ideation.

2.  The preponderance of the evidence shows that the Veteran's 
service-connected diabetes mellitus does not require insulin; he 
follows a restricted diet; takes oral medication; there are no 
indications that his activities have to be regulated; there are 
complications of cataracts and nephropathy that are rated 
separately and are noncompensable; and there is no medical 
evidence of episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or twice a month visits to a diabetic 
care provider.

3.  On May 31, 2005, the Veteran requested service connection for 
PTSD, and was granted service connection for the condition 
effective that date.

4.  There is no communication from the Veteran or his 
representative before May 31, 2005, that constitutes an informal 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-16, 4.119, 
Diagnostic Code 7913 (2010).

3.  The criteria for an effective date earlier than May 31, 2005, 
for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The present case involves "downstream" issues, as the initial 
claims for service connection were granted in the rating decision 
on appeal, and the appellant disagrees with the evaluations 
assigned, and the effective date for the grant of service 
connection for PTSD.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

No prejudice has been alleged or demonstrated and, accordingly, 
the Veteran is not prejudiced by a decision on the appeal, 
regardless of the timing or content of the notice provided by the 
RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

A.  Increased Rating Claims 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The basis of disability evaluation is the ability 
of the body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3.

The Veteran's statements regarding the severity of his service-
connected disabilities  are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for various periods of time 
since filing his initial rating claims when the disabilities may 
have been more severe than at other times during the course of 
his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

1.  PTSD 

The Veteran contends that his PTSD should have been rated more 
than 70 percent disabling as his symptomatology renders him 
unemployable.  

A VA examination was conducted in April 2010.  The examiner 
stated that the Veteran was unemployable due to his PTSD 
symptomatology, such as panic attacks, almost total social 
isolation, flashbacks, nightmares, intrusive thoughts, sleeping 
problems, irritability, suicidal ideation, dissociation, and 
hypervigilance.  The examiner noted that the Veteran's VA 
counselor also believed that the Veteran was unemployable due to 
his PTSD symptomatology.  A GAF score of 42 was assigned.


Regulations establish a General Rating Formula for rating 
psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  However, 
the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's GAF scores have ranged from 40 (VA clinical records 
in April 2005, June 2005, July 2005, August 2005, September 2005, 
July 2006, August 2006, and July 2007) to 54 (September 2005 VA 
C&P examination).  A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  A GAF score of 41 to 50 
indicates that the examinee has serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
serious impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates 
that the examinee has some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed person avoid friends, neglects family, and is unable to 
work).

While a GAF score is highly probative as it relates directly to 
the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders, the GAF scores assigned in a case are not dispositive 
of whether overall improvement has been established; rather, they 
must be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126(a).

Specifically, the Veteran's symptoms have included sleep 
impairment, to include nightmares.  He has exhibited extreme 
avoidance of others demonstrated by social withdrawal, isolation 
and detachment, as well as difficulty with intimacy in family 
relationships.  The Veteran's symptomalogy more closely 
approximates a 100 percent rating evaluation throughout the 
entire appeal period.




2.  Diabetes Mellitus

The Veteran's diabetes mellitus is rated 20 percent disabling 
under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  A rating of 10 percent is assigned for diabetes 
mellitus that is managed by a restricted diet only.  A rating of 
20 percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, a restricted diet, and regulation of 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64, 
366 (2007) (the use of the conjunctive "and" in Diagnostic Code 
7913 requires that all criteria be met to support a 40 percent 
rating).  A rating of 60 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month plus 
complications that would not be compensable if separately 
evaluated.  A rating of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  There are complications of 
cataracts and nephropathy that are rated separately and are 
noncompensable.

A July 2007 VA examination report notes the Veteran took oral 
medication for his diabetes mellitus, was on a restricted diet, 
did not have a history of diabetic ketoacidosis or hypoglycemic 
reactions, was never hospitalized for his diabetes mellitus, 
never took insulin, his diabetes mellitus did not affect his 
activities, and he visited his physician every 6 months.

An April 2010 VA examination report notes the Veteran took oral 
medication for his diabetes mellitus, was on a restricted diet, 
did not have a history of diabetic ketoacidosis, was never 
hospitalized for his diabetes mellitus, never took insulin, his 
diabetes mellitus did not affect his activities, has a few 
hypoglycemic reactions which were easily controlled with candy, 
and he visited his physician once a year.

Since the Veteran does not have to regulate his activities, take 
insulin, or require hospitalization due to his service-connected 
diabetes mellitus, the evidence does not support an increased, 40 
percent, rating for the Veteran's diabetes mellitus.  The 
evidence more nearly approximates the criteria for a 20 percent 
rating.

At no time during the pendency of this claim, has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted. 

B.  Earlier Effective Date

On May 31, 2005, the Veteran requested service connection for 
PTSD, and was granted service connection for the condition 
effective that date.  He contends that he is entitled to an 
earlier effective date for service connection for PTSD, but has 
not indicated what date that might be or why.  

The effective date of an award of disability compensation for a 
grant of entitlement to service connection, shall be the day 
following separation from active service or the date entitlement 
arose, if the claim is received within one year of separation 
from service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

There is of record no communication from the Veteran before May 
31, 2005, which could conceivably be construed as a claim for 
service connection for PTSD.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  The Veteran does not contend 
otherwise.

The regulatory criteria and legal precedent governing the 
assignment of effective dates of service connection are clear and 
specific, and the Board is bound by these criteria.  38 U.S.C.A. 
§ 7104(c).  As the disposition of this claim is based on the law, 
and not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, rather than the facts, 
is dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

A rating of 100 percent for service-connected PTSD is granted.

Entitlement to an increased rating for service-connected diabetes 
mellitus is denied.  

Entitlement to an effective date earlier than May 31, 2005, for 
the grant of service connection for PTSD is denied.


REMAND

The Veteran is service connected for PTSD and he has indicated 
that his myocardial infarction and heart disability were caused 
by and/or aggravated by his PTSD. 

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, remand for the purpose of obtaining a VA 
examination is required.




Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA cardiovascular examination 
to determine if the Veteran has a heart 
disability.  Upon examination and review of 
the entire claims folder, the examiner should 
provide an opinion regarding whether it is at 
least as likely as not (i.e., probability of 
50 percent), that any currently present heart 
disease was caused or aggravated by the 
appellant's PTSD.  If so, the examiner should 
discuss the degree of aggravation caused by 
the PTSD.

A complete rationale for all opinions 
expressed must be included in the examination 
report.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


